DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement filed on November 23, 2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control logic” and “write inhibit logic” in claims 1-3, 5, 6, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 of U.S. Patent No. 10,847,242 contains every element of claims 1, 5-12, and 15-20 of the instant application and as such anticipates claims 1, 5-12, and 15-20 of the instant application.
anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9, 10, 12, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engels et al. (Pub. No. US 2011/0066853).

Claim 1:
Engels et al. disclose a circuit comprising: 
a computing register configured to couple to a data bus [figs. 1, 3; pars. 0028, 0035, 0048 – Linear feedback shift register makes up initialization logic and is coupled to the processing logic. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)];
a non-volatile storage array coupled to the computing register [figs. 1, 3; pars. 0028, 0035, 0048 – The LFSR is coupled to non-volatile memory (EEPROM). (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)];  and 
control logic coupled to the computing register and the non-volatile storage array, and configured to [fig. 1; par. 0029 – Processing logic 118. (“The first device 110 may also contain processing logic 118 that is used to control the operation of the device. This may include controlling the initialization logic, controlling the encryption logic, controlling the communications and other functions for implementing the authentication system that will be described later with respect to the method.”)], in response to an instruction received by the computing register via the data bus: 
store a first value in the computing register and the non-volatile storage array [figs. 1, 3; pars. 0028-0029, 0035, 0048 – A value is stored in non-volatile memory and subsequently read into initialization logic and clocked. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)];  
cause the computing register to perform a computation on the first value to produce a second value [figs. 1, 3; pars. 0028-0029, 0035, 0048 – Linear feedback shift register is clocked when the tag is powered up. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]; and 
store the second value in the non-volatile storage array [figs. 1, 3; pars. 0028-0029, 0035, 0048 – The clocked value is stored in non-volatile memory. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]. 
 
Claim 5 (as applied to claim 1 above):Engels et al. disclose:
wherein the control logic is configured to restore a third value from the non-volatile storage array to the computing register [figs. 1, 3; pars. 0028-0029, 0035, 0048 – The prior clocked LFSR state is loaded into the LFSR when the tag is powered up. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]. 
 
Claim 6 (as applied to claim 1 above):
Engels et al. disclose:
wherein the control logic is configured to restore a third value from the non-volatile storage array to the computing register in response to a power-up event [figs. 1, 3; pars. 0028-0029, 0035, 0048 – The prior clocked LFSR state is loaded into the LFSR when the tag is powered up. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]. 
 
Claim 9 (as applied to claim 1 above):
Engels et al. disclose:
wherein the computing register includes a counter [figs. 1, 3; pars. 0028, 0035, 0048 – Linear feedback shift register makes up initialization logic and is coupled to the processing logic. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]. 
 
Claim 10 (as applied to claim 1 above):
Engels et al. disclose:
wherein the computing register includes a linear feedback shift register [figs. 1, 3; pars. 0028, 0035, 0048 – Linear feedback shift register makes up initialization logic and is coupled to the processing logic. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)].

Claim 12:
Engels et al. disclose a method comprising: 
receiving an instruction [figs. 1, 3; pars. 0028-0029, 0035, 0048 – Processing logic instructs the initialization logic to perform initialization. (“The first device 110 may also contain processing logic 118 that is used to control the operation of the device. This may include controlling the initialization logic, controlling the encryption logic, controlling the communications and other functions for implementing the authentication system that will be described later with respect to the method.”  … “In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]; and 
in response to the instruction: 
storing a first value in a computing register and a non-volatile storage array coupled to the computing register [figs. 1, 3; pars. 0028-0029, 0035, 0048 – A value is stored in non-volatile memory and subsequently read into initialization logic and clocked. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)];  
computing a second value based on the first value [figs. 1, 3; pars. 0028-0029, 0035, 0048 – Linear feedback shift register is clocked when the tag is powered up. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]; and 
storing the second value in the computing register and the non-volatile storage array [figs. 1, 3; pars. 0028-0029, 0035, 0048 – The clocked value is stored in non-volatile memory. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]. 

Claim 15 (as applied to claim 12 above):
Engels et al. disclose the method, further comprising 
restoring a third value from the non-volatile storage array to the computing register [figs. 1, 3; pars. 0028-0029, 0035, 0048 – The prior clocked LFSR state is loaded into the LFSR when the tag is powered up. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]. 
 
Claim 16 (as applied to claim 15 above):
Engels et al. disclose:
wherein the restoring of the third value is in response to a power-up event [figs. 1, 3; pars. 0028-0029, 0035, 0048 – The prior clocked LFSR state is loaded into the LFSR when the tag is powered up. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)].

Claim 19 (as applied to claim 12 above):
Engels et al. disclose:
wherein the computing of the second value includes incrementing the first value [figs. 1, 3; pars. 0028, 0035, 0048 – Linear feedback shift register clocks the LFSR state. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]. 
 
Claim 20 (as applied to claim 12 above):
Engels et al. disclose:
wherein the computing of the second value includes applying a linear feedback shift operation on the first value [figs. 1, 3; pars. 0028, 0035, 0048 – Linear feedback shift register clocks the LFSR state. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engels et al. (Pub. No. US 2011/0066853) as applied to claims 1 and 12 above, respectively, and further in view of Hoshina (Pub. No. US 2006/0181716).

Claims 7 and 17 (as applied to claims 1 and 12 above, respectively):
Engels et al. disclose, wherein: 
the data bus is a first data bus [fig. 1 – Initialization logic couples to Processing logic]; 

the non-volatile storage array is coupled to the computing register by a second data bus that is separate from the first data bus. 
In the same field of endeavor, Hoshina disclose:
the non-volatile storage array is coupled to the computing register by a second data bus that is separate from the first data bus [figs. 3A-3B; par. 0027 – Slave CPU couples to a Master CPU and memory over different buses.  The combination provides that the initializa6iton logic (slave CPU) is connect to the processing logic (master CPU) and memory (memory) over different buses.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Engels et al. to include computing logic coupled to a CPU and memory over separate buses, as taught by Kaabouch et al., in order to provide the performance benefits of a short direct connection rather than a shared one.

Claims 8 and 18 (as applied to claims 1 and 12 above, respectively):
Engels et al. disclose all the limitations above but do not specifically disclose the circuit, further comprising: 
a first power supply [Engels et al. disclose that the RFID tag is powered when accessed by the reader.]
a second power supply that is separate from the first power supply and configured to provide power for the control logic to store the second value in the non-volatile storage array when the first power supply is not in operation. 
In the same field of endeavor, Kaabouch et al. disclose:
a first power supply [fig. 3A; par. 0029 – Power storage 320. (“The smart cards 301A or 301B are powered by a power source. For example, the smart card 301A can be powered by an integrated power storage device 320, such as a battery or low-loss capacitor.”)]; and 
a second power supply that is separate from the first power supply and configured to provide power for the control logic to store the second value in the non-volatile storage array when the first power supply is not in operation [fig. 3A; par. 0029 – Power storage 320. (As another example, the smart card 301A can be powered by an antenna and conversion circuit 323 that receives RF signals and converts energy in the RF signals to electrical energy that can be used to power the components of the smart card 301A.)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Engels et al. to include a backup power supply, as taught by Kaabouch et al., in order to provide additional power to the smart card.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engels et al. (Pub. No. US 2011/0066853) as applied to claim 1 above, and further in view of Hoshina (Pub. No. US 2006/0181716).

Claim 11 (as applied to claim 1 above):
Engels et al. disclose all the limitations above but do not specifically disclose:
wherein the non-volatile storage array includes a set of ferroelectric storage cells. 
In the same field of endeavor, Hoshina discloses:
wherein the non-volatile storage array includes a set of ferroelectric storage cells [par. 0058 – Ferroelectric RAM storage. (“The information transmitted to the RFID tag 10 is stored in a readable/writable random access nonvolatile memory of the RFID tag 10.  The nonvolatile memory is, for example, a flash memory or a ferroelectric RAM (FeRAM).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Engels et al. to include a FeRAM, as taught by Hoshina, as it is a low power high endurance memory.

Allowable Subject Matter
Claims 2-4, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



3 December 2021